Case 1:19-cv-20172-RNS Document 65 Entered on FLSD Docket 02/11/2020 Page 1 of 3



                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA

                                 CASE NO.: 19-20172-CIV-SCOLA
  VANESSA CABRERA,

         Plaintiff,
  v.

  PROGRESSIVE BEHAVIORAL SCIENCE, INC.,
  and MARIA ARIZMENDI, individually,

        Defendants,
  _______________________________________/

                          JOINT MOTION FOR FAIRNESS HEARING

         Vanessa Cabrera (“Plaintiff”) and Defendants, Progressive Behavioral Science, Inc. and

  Maria Arizmendi (hereinafter referred to as “Defendants”) (collectively referred to as the

  “Parties”), hereby file their Joint Motion for Fairness Hearing, and respectfully state as follows:

             1. This case involves a dispute over alleged unpaid wages pursuant to the Fair Labor

  Standards Act (FLSA).

             2. The original Complaint in this matter was filed in state court before it was removed

  by Defendants to federal court on January 14, 2019. See [DE 1].

             3. This case was heavily litigated in this forum.

             4. By way of example, this case involved three different motions to dismiss. See [DE

  9, 22, &39].

             5. The parties also fully briefed a Motion to Stay Discovery. See [DE 38, 40, 41, &

  46].

             6. The parties also fully briefed a Motion for Sanctions. See [DE 47, 58, 59, & 63].

             7. The parties engaged in written discovery.

             8. Both liability and damages were highly contested by Defendants.

                                                   1
Case 1:19-cv-20172-RNS Document 65 Entered on FLSD Docket 02/11/2020 Page 2 of 3



              9. After carefully reviewing the necessary case documents, the parties were able to

  determine the full scope of potential damages, assuming that Defendants’ liability defense was

  unsuccessful (which Defendants believe would not have been the case).

              10. The scope of potential damages was significantly less than that originally estimated

  by Plaintiff.

              11. The limited nature of potential damages facilitated an ultimate agreement as to the

  amounts to be paid to Plaintiff only.

              12. The parties agreed to submit the issue of fees and costs to this Court.

              13. Accordingly, the Parties’ filed a Notice of Settlement with this court on August 6,

  2019.

              14. After filing the Notice of Settlement, however, the parties had a significant

  disagreement as to the structure and wording of the settlement agreement.

              15. Rather than filing a motion to enforce the settlement with the court, the parties

  continuously worked on trying to resolve their differences.

              16. This process took several months.

              17. A signed settlement agreement was not entered into by the parties until December

  31, 2019.

              18. Thereafter, the parties discussed the possibility of resolving the pending attorneys’

  fees and costs dispute.

              19. The parties ultimately agreed to resolve the fees and costs issue on January 29,

  2020.

              20. The settlement agreement was updated to note that the issue of fees and costs had

  been resolved. The final settlement agreement was fully executed on February 11, 2020.



                                                   -2-
Case 1:19-cv-20172-RNS Document 65 Entered on FLSD Docket 02/11/2020 Page 3 of 3



              21. At this juncture, the parties’ respectfully request a fairness hearing before

  Magistrate Judge Torres to facilitate Court approval of the settlement and dismissal of this Case.

  Dated: February 11, 2020

   Perera Barnhart                                      Glasser & Kleppin, P.A.
   Attorneys for Plaintiff                              Attorneys for Defendant
   12555 Orange Drive                                   8751 W. Broward Blvd.
   Second Floor                                         Suite 105
   Davie, FL 33330                                      Plantation, FL 33324
   Tel. (786) 485-5232                                  Tel. (954) 424-1933
   Fax (786) 485-5233                                   Fax (954) 474-7405

   By:__s/Brody Shulman_________________                By:__s/Chris Kleppin_________________
          Brody Shulman                                        Chris Kleppin
          Florida Bar No. 092044                               Florida Bar No. 625485




                                                  -3-
